As filed with the Securities and Exchange Commission on October 16, 2007 Registration No.333-130114 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 6 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in governinginstruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles M. Baughn 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement of proposed sale to the public:as soon as practicable after this registration statement becomes effective. If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o 1 This Post-Effective Amendment No.6 consists of: Sticker Supplement No. 11 dated October 16, 2007, which will be affixed to the bottom five inches of the cover page of our prospectus dated April 30, 2007 (the “Prospectus”), so that it will not cover the bullet risk factors on the cover page. The Prospectus superseded and replaced the original prospectus for this offering, dated June 19, 2006, and all prior supplements to such prospectus; Sticker Supplement No. 7 to the Prospectus, dated July 16, 2007; our prospectus dated April30, 2007, previously filed pursuant to Rule424(b)(3) on April30, 2007 and re-filed herewith; PartII, included herewith; and signatures, included herewith. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. STICKER SUPPLEMENT NO.11 This Sticker Supplement No. 11, dated October 16, 2007, to our prospectus dated April 30, 2007 (the “Prospectus”), updates information in the “Our Real Estate Investments” and “Experts” sections of our Prospectus.This supplement No.11 supplements, modifies or supersedes certain information in our Prospectus and supersedes and replaces prior supplements No.8 through No.10 (dated August 14, 2007 through October 3, 2007) to our Prospectus, and must be read in conjunction with our Prospectus, which was supplemented by Supplement No. 7, dated July 16, 2007. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.11 DATED OCTOBER 16, 2007 TO THE PROSPECTUS DATED APRIL 30, 2007 This prospectus supplement (this “Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April30, 2007 (the “Prospectus”). The Prospectus superseded and replaced the original prospectus for this offering, dated June19, 2006, and all supplements to the prior prospectus. This Supplement supersedes and replaces all prior supplements to this Prospectus. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. TABLE OF CONTENTS Supplement No.11 Page Number Prospectus Page Number A. Status of Our Current Public Offering 4 N.A. B. Distributions Declared 4 N.A. C. Our Real Estate Investments 4 70 D. Experts 7 179 E. Quarterly Report on Form10-Q for the Quarter Ended June 30, 2007 7 N.A. F. Financial Statements 8 F-1 Attachment:Quarterly Report on Form10-Q for the quarter ended June 30, 2007. A.Status of Our Current Public Offering As of October 10, 2007, we had received gross offering proceeds of approximately $1,015.9million from the sale of approximately 97.9million common shares as a result of our current public offering, including approximately $34.2 million relating to approximately 3.5million shares sold under our dividend reinvestment plan. As of October 10, 2007, approximately $1,018.3million in common shares remained available for sale pursuant to our current offering, exclusive of approximately $165.8million in common shares available under our dividend reinvestment plan. B.Distributions Declared With the authorization of our board of directors, we have declared distributions for the months of August through October 2007. The distributions will be calculated, based on shareholders of record each day during the applicable month in an amount equal to $0.00170959 per share, per day. Distributions for the months of August and September were aggregated and were paid on October 15, 2007. The distributions for the month of October will be aggregated and paid in January 2008. C.Our Real Estate Investments 1.Our Directly-Owned Properties The following discussion supplements “Our Real Estate Investments— Our Directly-Owned Properties” and is hereby inserted immediately prior to the caption “Our Permanent Debt and Revolving Credit Facility” on page 78 of the Prospectus: 3 Huntington Quadrangle On July 19, 2007, we acquired 3 Huntington Quadrangle, a two-building office complex located on Long Island in Suffolk County, New York. The buildings were constructed in 1971 and consist of 407,731 square feet of rentable area that were approximately 83% leased as of the date of acquisition. Empire Blue Cross and Blue Shield, a health insurance provider, leases 109,761 square feet or approximately 27% of the buildings’ rentable area, under a lease that expires in December 2010 and provides options to renew for two five-year periods. Gentiva Health Services, Inc., a provider of home health services, leases 50,627 square feet or approximately 12% of the buildings’ rentable area, under a lease that expires in August 2010 and provides an option to renew for one additional five-year period. The remaining lease space is leased to ten tenants, none of which leases more than 10% of the rentable area of the buildings. 4 The contract purchase price for 3 Huntington Quadrangle was $87.0million, exclusive of transaction costs, financing fees and working capital reserves. The acquisition was funded using proceeds from our current public offering and a $48.0 million borrowing under our HSH Credit Facility. In connection with the acquisition of 3 Huntington Quadrangle, we paid our Advisor approximately $435,000 in cash acquisition fees. The interest in the Operating Partnership represented by the Participation Interest also increased as a result of this acquisition. Hines serves as the property manager and provides services and receives certain fees and expense reimbursements in connection with the leasing, operation and management of 3 Huntington Quadrangle as described under “Management Compensation, Expense Reimbursements and Operating Partnership Participation Interest.” Our management currently has no plans for material renovations or other capital improvements at either of the buildings and it believes the buildings are suitable for their intended purposes and are adequately covered by insurance. The cost of 3 Huntington Quadrangle (excluding the cost attributable to land) will be depreciated for tax purposes over a 40-year period on a straight-line basis. One Wilshire On August 1, 2007, we acquired One Wilshire, an office property in Los Angeles, California, for approximately $287.0million, exclusive of transaction costs, financing fees and working capital reserves. One Wilshire consists of a thirty-story office building constructed in 1966 and renovated in 1992. The property contains 664,248square feet of rentable area and is 99% leased.CRG West LLC, a data center and property management company, leases 171,529square feet or approximately 26% of the building’s rentable area, under a lease that expires in June 2017. Musick, Peeler& Garrett LLP, a national law firm, leases 106,475square feet or approximately 16% of the building’s rentable area, under a lease that expires in October 2018 and contains options to renew for two additional five-year periods. Verizon Communications, Inc. ("Verizon"), a broadband and telecommunications company, leases 77,898square feet or approximately 12% of the building’s rentable area, under seven leases that expire in various years from 2008through 2013. Five of the Verizon leases contain options to renew for two additional five-year periods and one of the Verizon leases contains an option to renew for three additional five-year periods. The remaining lease space is leased to 41 tenants, none of which leases more than 10% of the building’s rentable area.
